      Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 1 of 17




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

BLACK VOTER’S MATTER FUND,
et al.,

       Plaintiffs,
                                               CIVIL ACTION FILE
v.                                             NO. 1:20-cv-04869-SCJ

BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State and Chair of the
Georgia State Election Board,

       Defendant.


     BRIEF IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
                   PLAINTIFF’S COMPLAINT

                              INTRODUCTION

      Plaintiffs claim that approximately 200,000 individuals were unlawfully

removed during Georgia’s regularly scheduled and statutorily mandated voter-

list-maintenance process a year ago. Even if their claims had merit—and they

do not—Plaintiffs have failed to properly invoke the jurisdiction of this Court.

They failed to comply with the 90-day notice period required before bringing a

claim under the National Voter Registration Act (“NVRA”), which is fatal to

the first two counts of their Complaint, at least for the time being. And the

entire case should be dismissed because they do not have an injury sufficient

                                       1
      Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 2 of 17




to confer standing as organizations and delayed in bringing this action.

Further, Plaintiffs have failed to state a claim because of their improper

interpretation of the requirements of the NVRA. This Court should dismiss

Plaintiffs’ Complaint in its entirety and allow Georgia’s runoff elections to

proceed using existing statutory processes and without making changes on an

emergency basis.

              ARGUMENT AND CITATION TO AUTHORITY

      The Secretary moves to dismiss this case under Fed. R. Civ. P. 12(b)(1)

and 12(b)(6). These two distinct vehicles for dismissal permit the Court to

engage in different standards of review when determining whether to grant

the motion. While a motion under Fed. R. Civ. P. 12(b)(6) is viewed

deferentially to the plaintiffs’ allegations, a complaint must be dismissed under

Fed. R. Civ. P. 12(b)(1) if it has not alleged a sufficient basis for subject-matter

jurisdiction. Stalley v. Orlando Reg’l Healthcare Sys., 524 F.3d 1229, 1232

(11th Cir. 2008). As one court has noted, in a challenge to jurisdiction in a

factual 12(b)(1) motion, Plaintiffs’ allegations do not enjoy the same degree of

deference afforded under 12(b)(6):

      Because at issue in a factual 12(b)(1) motion is the trial court’s
      jurisdiction -- its very power to hear the case -- there is substantial
      authority that the trial court is free to weigh the evidence
      and satisfy itself as to the existence of its power to hear the
      case. In short, no presumptive truthfulness attaches to

                                         2
      Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 3 of 17




      plaintiff's allegations, and the existence of disputed material
      facts will not preclude the trial court from evaluating for itself the
      merits of jurisdictional claims. Moreover, the plaintiff will have
      the burden of proof that jurisdiction does in fact exist.

Eaton v. Dorchester Dev., Inc., 692 F.2d 727, 732 n.9 (11th Cir. 1982) (emphasis

added). Moreover, “[t]here is also authority that, in a facial attack [under

12(b)(1)], a court is still free to weigh the evidence and satisfy itself as to the

existence of its power to hear the case.” Anderson v. Raffensperger, No. 1:20-

cv-03263, 2020 U.S. Dist. LEXIS 188677 (N.D. Ga. Oct. 13, 2020) at *14 n.4,

citing Flat Creek Transportation, LLC v. Fed. Motor Carrier Safety Admin.,

923 F. 3d 1295, 1299 n.1 (11th Cir. 2019) (rejecting the argument that a facial

attack precluded the court from weighing the evidence).

I.    Plaintiffs lack standing.

      Article III of the Constitution limits the subject-matter jurisdiction of

federal courts. U.S. CONST. art. III § 2. A party invoking federal jurisdiction

bears the burden of establishing standing at the start of the lawsuit. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561, 570 n.5 (1992); Johnson v. Bd. of

Regents, 263 F.3d 1234, 1267 (11th Cir. 2001). Standing requires proof of: “(1)

an injury in fact that (2) is fairly traceable to the challenged action of the

defendant and (3) is likely to be redressed by a favorable decision.” Jacobson v.

Fla. Sec’y of State, 974 F.3d 1236, 1245 (11th Cir. 2020) citing Lujan, 504 U.S.



                                        3
      Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 4 of 17




at 560-561. This Court must address threshold issues of jurisdiction and

standing before considering dismissal on the merits. Georgia Shift v. Gwinnett

Cty., No. 1:19-cv-01135-AT, 2020 U.S. Dist. LEXIS 31407, at *7 (N.D. Ga. Feb.

12, 2020).

      A.     Plaintiffs have not adequately alleged organizational standing.

      There are no individual voters who are parties to this case. Instead, each

of the Plaintiffs seeks to establish standing only based on a diversion-of-

resources theory. But none of the Plaintiffs have alleged sufficient facts to

conclude that they have suffered any injury for purposes of Article III.

      To sufficiently divert resources for standing purposes, an organizational

plaintiff must allege a “concrete and demonstrable injury to the organization’s

activities – with the consequent drain on the organization’s resources – [that]

constitutes far more than simply a setback to the organization’s abstract social

interests.” Havens Realty Corp. v. Coleman, 455 U.S. 363, 379, 102 S. Ct. 1114,

1124 (1982). If a complaint contains only “generic and abstract” allegations of

injury, the complaint must be dismissed for lack of standing. In re Equifax,

Inc., 371 F. Supp. 3d 1150, 1165-1166 (N.D. Ga. 2019).

      “[A]n organization has standing to sue when a defendant’s illegal acts

impair the organization’s ability to engage in its own projects by forcing the

organization to divert resources in response.” Democratic Party of Ga., Inc. v.

                                       4
      Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 5 of 17




Crittenden, 347 F. Supp. 3d 1324, 1336 (N.D. Ga. 2018) citing Arcia v. Sec’y of

Fla., 772 F.3d 1335, 1341 (11th Cir. 2014). Plaintiffs cannot get away with

merely reciting resource “diversion” as a legal conclusion. Jacobson, 974 F.3d

at 1250. Instead, they must allege and incorporate facts identifying where the

diversion occurred to a sufficient degree to satisfy the Court of its jurisdiction

over the Plaintiffs’ complaint. Id.

            1.     Plaintiffs are pursuing their organizational purposes.

      Rather than meeting this burden, the three organizational Plaintiffs

effectively allege they will keep pursuing their respective general missions.

Doc. No. [1] at ¶¶ 1–3. Black Voter’s Matter Fund (BVMF) counts among its

“core programs” its ongoing efforts to “increase[] voter registration and turnout

[and] advocating for policies to expand voting rights and access.” Doc. No. [1]

at ¶ 1. In effect, then, the claims alleged here are a continuation of that core

mission to “increase voter registration.” Id. While BVMF claims that it spent

more than $40,000 to send postcards to individuals about re-registering, it does

not explain how that mailing differs in any way from its programs to “increas[e]

voter registration and turnout.” Id.

      The Transformative Justice Coalition (“TJC”) fares no better. TJC

characterizes its mission as “an organization which seeks to be a catalyst for

transformative institutional changes to bring about justice and equality in the

                                        5
      Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 6 of 17




United States and abroad,” by educating people about “how to protect their

voting rights and steps to take to ensure their ability to cast a ballot and have

it counted.” Doc. No. [1] at ¶ 2. It is hard to see how this differs from what they

seek in this lawsuit, namely, informing voters that they may have been

removed from the voter-registration list as a result of their inactivity and lack

of contact with the State.

      The Rainbow PUSH Coalition (“RPC”) is similarly situated to its fellow

plaintiffs. RPC considers it its mission “to educate voters and promote full

participation in the electoral process the organization also seeks to empower

citizenry through the effective use of public policy advocacy.” Doc. No. [1] at ¶

3. Much like TJC, the claims at issue in this case run with, not counter to,

RPC’s organizational mission and core purpose.

      Each of the Plaintiffs make only conclusory or unsupported and abstract

allegations about minor changes from one aspect of fulfilling their

organizational purpose to another. But this does not constitute a concrete and

demonstrable injury under Article III. As the Seventh Circuit recently

explained, organizations cannot support a claim of standing “based solely on

the baseline work they are already doing. They cannot convert ordinary

program costs into an injury in fact. The question is what additional or new

burdens are created by the law the organization is challenging. It must show

                                        6
      Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 7 of 17




that the disruption is real and its response is warranted.” Common Cause Ind.

v. Lawson, 937 F.3d 944, 955 (7th Cir. 2019) (internal quotations and citations

omitted). Organizations must show that the challenged law’s effect “goes far

beyond ‘business as usual’” through “concrete evidence showing that [the law]

is already disrupting their operations and . . . will likely require them to

significantly change or expand their activities.” Id.

            2.    Plaintiffs offer nothing beyond allegations in an unverified
                  Complaint to support standing for emergency relief.

      Despite seeking emergency relief in both the Complaint and their motion

for preliminary injunction, Plaintiffs offer absolutely no evidence in support of

their purported injuries. The Complaint is unverified and contains no

declarations or sworn affidavits supporting their claim of resource diversion.1

Without this evidence, Plaintiffs cannot establish any entitlement to

emergency relief because they have not pleaded associational standing or

offered any of their members as a proxy for their own injury as an organization.




1 The motion for preliminary injunction is supported by only two declarations,
one from an individual who ran a change-of-address analysis and the other
from Mr. Palast. Doc. Nos. [7] and [8]. While Mr. Lenser references the
mailing paid for by Black Voter’s Matter Fund, Doc. No. [7] at ¶¶ 62-64, Mr.
Lenser does not explain how that relates to the organization’s mission or
what other programs for which it might have utilized those funds.

                                        7
      Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 8 of 17




II.   Plaintiffs have failed to satisfy the pre-suit notice requirement
      of the National Voter Registration Act before bringing their
      Complaint.

      In addition to lacking Article III standing to bring their Complaint,

Plaintiffs have another problem—the entirety of Counts I and II of their

Complaint are based solely on the NVRA. But Plaintiffs did not properly invoke

the private right of action under the NVRA by providing the required pre-suit

notice.

      A.    Plaintiffs did not provide notice 90 days before this case was filed.

      Under the NVRA, a person2 may pursue a private right of action to

ensure the requirements of the Act are followed. But that action is subject to a

specific process. First, a person purportedly aggrieved must “provide written

notice of the violation to the chief election official of the State involved.” 52

U.S.C. § 20510(b)(1). The statute continues, “[i]f the violation is not corrected

within 90 days after receipt of notice… the aggrieved person may bring a civil

action in an appropriate district court for declaratory or injunctive relief with

respect to the violation.” 52 U.S.C. § 20510(b)(2) (emphasis added). Put


2While “person” is not defined by the NVRA, it has been construed to include
organizations and not just individuals. Common Cause of Colo. v. Buescher,
750 F. Supp. 2d 1259, 1268 (D. Colo. 2010); see also Charles H. Wesley Educ.
Found., Inc. v. Cox, 408 F.3d 1349, 1354 (11th Cir. 2005) (finding
organization could have standing in NVRA challenge without considering
definition of “person”).

                                       8
      Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 9 of 17




differently, any plaintiff pursuing a private claim under the NVRA must wait

at least 90 days after the Secretary of State actually received written notice.

Plaintiffs here did not satisfy this requirement.

      Plaintiffs allege that the first letter anyone sent to the Secretary about

the topics in their Complaint was sent on September 22, 2020—71 days before

the lawsuit was filed. Doc. No. [1] at ¶ 58. Recognizing this shortfall in the

timing of their case, Plaintiffs rely on a September 1, 2020 report “publicly

issued” by the ACLU of Georgia containing the results of an analysis of voter-

registration rolls as their notice. Doc. No. [1] at ¶ 50. A non-party posting a

report on its website is not sufficient notice because it is not “written notice . .

. to the chief election official.” 52 U.S.C. § 20510(b)(1). The mere fact that the

Secretary’s office was asked by the press about the report, Doc. No. [1] at ¶ 52,

does not establish compliance with the NVRA’s notice requirements. Counts I

and II of Plaintiffs’ Complaint should be dismissed until the 90-day period has

elapsed.

      B.    Plaintiffs never provided notice.

      Plaintiffs’ NVRA claims suffer from another flaw as well—while someone

put the Secretary on notice on September 22 by letter, it was not any

“aggrieved person” who is before the Court in this case. Plaintiffs allege only

that the September 22 letter was sent by the “undersigned counsel.” Doc. No.

                                         9
       Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 10 of 17




[1] at ¶ 58. But the letter, which is attached to Mr. Palast’s declaration,

indicates that it was sent on behalf of Mr. Palast, not on behalf of any of the

Plaintiffs in this case. Doc. No. [8-1], pp. 2-3. The second letter, on October 19,

2020, was likewise only written “on behalf of Mr. Palast” and not on behalf of

any Plaintiff. Doc. No. [1] at ¶ 64; Doc. No. [8-2], p. 2.

       Bringing an action under the NVRA requires several steps: (1) the

“aggrieved person” sends notice to the chief election official; (2) 90 days elapses

without the violation being corrected; and (3) the aggrieved person who

provided the notice “may bring a civil action.” 52 U.S.C. § 20510(b)(1) and (2).

While Mr. Palast’s counsel sent a letter only on behalf of him and possibly the

ACLU, neither of those entities are Plaintiffs in this case. Because Plaintiffs

have not provided sufficient notice under the NVRA, Counts I and II must be

dismissed on this ground as well. See Ga. State Conf. of the NAACP v. Kemp,

841 F. Supp. 2d 1320, 1335 (N.D. Ga. January 30, 2012) (dismissing individual

plaintiff in NVRA case when notice of that plaintiffs’ situation had not been

provided).

III.   Plaintiffs have failed to state a claim upon which relief can be
       granted because the NVRA does not require use of a licensee.

       The Secretary incorporates the arguments in his response in opposition

to the motion for preliminary injunction on the lack of any requirement in the



                                         10
      Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 11 of 17




NVRA that a Postal Service licensee be used for NCOA matching. As explained

in that brief, while the NVRA requires that the change-of-address information

from a licensee of the Postal Service be used, there is no requirement that the

vendor retained by a state be a licensee, so long as the information used is from

a licensee.

IV.   Plaintiffs have inexcusably delayed in bringing their claims, so
      they are barred by laches.

      Plaintiffs also delayed bringing their case, implicating the doctrine of

laches. Laches prevents a court from considering a claim when three elements

are present: “(1) [A] delay in asserting a right or a claim; (2) that the delay was

not excusable; and (3) that there was undue prejudice to the party against

whom the claim is asserted.” Venus Lines Agency Inc. v. CVG Int’l Am., Inc.,

234 F. 3d 1225, 1230 (11th Cir. 2000).

      Laches has particular force in the context of election challenges and

election administration. Indeed, laches often bars equitable relief in actions

brought by tardy plaintiffs prior to the relevant election. See Navarro v. Neal,

904 F. Supp. 2d 812, 816-817 (N.D. Ill. 2012) (collecting cases); see also Stein

v. Boockvar, No. 16-6287, 2020 U.S. Dist. LEXIS 75476, at *58 (E.D. Pa. Apr.

29, 2020); Wood v. Raffensperger, Civil Action No. 1:20-cv-04651-SDG, 2020

U.S. Dist. LEXIS 218058, at *20 (N.D. Ga. Nov. 20, 2020). Laches is not merely



                                        11
      Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 12 of 17




an academic construct. Particularly in election cases, it operates as an

important bulwark against plaintiffs who would strategically use litigation to

disrupt an election.

      Plaintiffs who sleep on their rights only to bring last-minute challenges

create “a situation in which any remedial order would throw the state’s

preparations for the election into turmoil.” Nader v. Keith, 385 F.3d 729, 736

(7th Cir. 2004). By strictly applying laches in the election setting, courts

properly encourage parties to litigate their claims at the earliest possible time,

resulting in the least disruption to the election and, ultimately, the voters. See,

Richard L. Hasen, Beyond the Margin of Litigation: Reforming U.S. Election

Administration to Avoid Electoral Meltdown, 62 WASH. & LEE L. REV. 937, 998

(2005) (“Courts should see it as in the public interest in election law cases to

aggressively apply laches so as to prevent litigants from securing options over

election administration problems.”). See also, Samuel L. Bray, System of

Equitable Remedies, 63 UCLA L. REV. 530, 585 (2016) (explaining that laches

“serves as a reminder to judges that an equitable remedy can have different

effects at different points in time, and that this temporal variation invites

opportunistic behavior by litigants”).




                                         12
      Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 13 of 17




      A.    Plaintiffs delayed in asserting their claims.

      Plaintiffs admit they have known of the factual basis for this lawsuit for

more than a year, Doc. No. [7] at ¶ 45, and yet delayed filing it (and their

motion for preliminary injunction) until after absentee ballots had been mailed

and slightly more than two weeks before early voting begins in the election

they seek to impact. They have offered no explanation for this delay. Now, on

unreasonably short notice, Plaintiffs ask this Court to proceed on an

emergency basis and to disrupt the Secretary’s already-compressed timeframe

to carry out the January 5, 2021 runoff elections. While Plaintiffs ask this

Court for emergency relief, the emergency is entirely one of their own making.

The Court should not reward Plaintiffs’ strategic dilatory tactics.

      B.    Plaintiffs’ delay was not excusable.

      Delay is measured “from the time at which the plaintiff knows or should

know she has a provable claim.” Kason Indus., Inc. v. Component Hardware

Grp., Inc., 120 F. 3d 1199, 1203 (11th Cir. 1997). As earlier noted, Plaintiffs in

this case freely admit that they knew or should have known their claim was

ripe for adjudication more than a year ago. Doc. No. [7] at ¶ 45. For Plaintiffs

to bring this case now, knowing that the Secretary is attempting to carry out

an election on an already-compressed timeframe, exposes a complete lack of

excuse for delay.

                                       13
      Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 14 of 17




      C.    The Secretary was prejudiced by Plaintiffs’ delay.

      If Plaintiffs are successful, the State of Georgia will be required to add

nearly 200,000 voters to the rolls in less than a week. Meanwhile, the State

must carry out its other duties administering and supervising elections in the

same timeframe. This would impose significant logistical and financial

burdens on the State for no reason other than Plaintiffs’ inexcusable delay.

Indeed, such “a last-minute intervention by a federal court could ‘result in

voter confusion and consequent incentive to remain away from the polls.’”

Wood, 2020 U.S. Dist. LEXIS 218058, at *22-23. As the State continues to try

to resolve challenges to the general election conducted last month, the

Secretary and his staff must also carry out tasks related to the upcoming

elections. To this already significant workload, Plaintiffs would add their

requested relief. But this is exactly the kind of eleventh-hour order against

which courts caution and practicality counsels.

                                CONCLUSION

      While claiming widespread problems with Georgia’s voter-registration

list, Plaintiffs have not properly invoked the jurisdiction of this Court. They do

not have standing. They did not provide proper notice to travel under the

NVRA. They have not stated a valid claim. And they waited too long to bring

these issues to the Court’s attention. This Court should dismiss this case and

                                       14
     Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 15 of 17




allow Georgia’s election processes to move forward using Georgia’s existing

structure.



      Respectfully submitted this 8th day of December, 2020.

                                   STATE LAW DEPARTMENT

                                   Christopher M. Carr
                                   Attorney General
                                   GA Bar No. 112505
                                   Bryan K. Webb
                                   Deputy Attorney General
                                   Georgia Bar No. 743580
                                   Russell D. Willard
                                   Senior Assistant Attorney General
                                   Georgia Bar No. 760280
                                   Charlene S. McGowan
                                   Assistant Attorney General
                                   Georgia Bar No. 697316
                                   40 Capitol Square, S.W.
                                   Atlanta, Georgia 30334


                                   TAYLOR ENGLISH DUMA LLP

                                   /s/ Bryan P. Tyson
                                   Bryan P. Tyson
                                   Special Assistant Attorney General
                                   Georgia Bar No. 515411
                                   btyson@taylorenglish.com
                                   Bryan F. Jacoutot
                                   Georgia Bar No. 668272
                                   bjacoutot@taylorenglish.com
                                   Loree Anne Paradise
                                   Georgia Bar No. 382202
                                   lparadise@taylorenglish.com

                                    15
Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 16 of 17




                             1600 Parkwood Circle, Suite 200
                             Atlanta, GA 30339
                             770.434.6868 (telephone)


                             Counsel for Defendant Secretary of State




                               16
     Case 1:20-cv-04869-SCJ Document 28-1 Filed 12/08/20 Page 17 of 17




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing BRIEF IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

PLAINTIFF’S COMPLAINT has been prepared in Century Schoolbook 13, a

font and type selection approved by the Court in L.R. 5.1(B).


                                    /s/ Bryan P. Tyson
                                    Bryan P. Tyson




                                      17
